933 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sean E. SCHMIDT, Defendant-Appellant.
No. 91-1133.
United States Court of Appeals, Sixth Circuit.
May 22, 1991.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the court for disposition of the court's March 14, 1991 order directing the defendant to show cause why his appeal should not be dismissed for lack of jurisdiction.  The defendant has not responded.


2
On October 12, 1990, the district court entered a judgment and commitment order sentencing the defendant on his conviction for credit card fraud.  The defendant filed his notice of appeal on January 24, 1991, outside the time limits set forth in Rule 4(b), Fed.R.App.  Rule 4(b) allows the district court to extend the time for filing a criminal appeal upon a showing of excusable neglect.  No such extension was sought or granted.  Timely filing of a notice of appeal is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.    Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978);  United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987).


3
It is therefore ORDERED that the show cause order of March 14, 1991 is discharged, and this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b), Local Rules of the Sixth Circuit.